Citation Nr: 0420451	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-47 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to June 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for a 
right eye disorder.  He filed a timely appeal and, in 
September 1998, the Board remanded the claim to the RO for 
further development and reconsideration.  

In accordance with the Board's remand, the RO obtained 
additional medical records from VA facilities where the 
veteran had been treated.  The RO also informed him of the 
need to obtain a statement concerning the etiology of his 
right eye disorder.  Thereafter, in October 2000, the RO 
issued a supplemental statement of case (SSOC) continuing its 
denial of the claim.  In November 2000, however, the Veterans 
Claims Assistance Act (VCAA) was enacted, requiring the RO to 
comply with its provisions and reconsider the claim before 
further appellate action could be taken.  The RO provided 
VCAA notice to the veteran, and he testified at a hearing at 
the RO in January 2004.  The RO then issued another SSOC 
later that month continuing its denial of the claim.  The 
case since has been returned to the Board for further 
appellate consideration.

The veteran claims the visual acuity in his right eye 
worsened during his military service.  He also claims that 
his retina detached in his right eye in 1997, as a result of 
his service.




FINDING OF FACT

The most persuasive evidence of record indicates the 
veteran's right eye disorder did not originate in service and 
is not otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran does not currently have a right eye disorder that 
was incurred or aggravated during service.  38 U.S.C.A. §§ 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As alluded to, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002), became effective 
on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at 18-21.  

In this case, the RO initially adjudicated the claim in March 
1996, years before passage of the VCAA in November 2000.  
After the VCAA was enacted, the RO provided the requisite 
VCAA notice, readjudicated the claim and issued a SSOC.  In 
this case, compliance with the explicit timing requirements 
of §5103(a) is impossible without the nullification of the 
RO's initial decision.  But in Pelegrini II, the Court stated 
it was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  
Id. at *28.  The Court further stated that in order to comply 
with the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 32-33, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since, in this particular case, the RO 
readjudicated the claim after the February 2002 VCAA notice 
was given, and the veteran was provided a chance to identify 
and/or submit additional evidence supporting his claim, 
the Board finds that satisfactory measures have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2002 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of February 2002, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and his VA outpatient treatment (VAOPT) 
records.  Pursuant to the Board's September 1998 remand, this 
included all records, surgical reports and domiciliary notes 
from VA medical clinics (VAMCs) in Manhattan, Montrose and 
Brooklyn.  Also, in accordance with the Board's remand, the 
veteran was asked to obtain a statement from Dr. Fedora, a 
physician at the VAMC in Montrose, regarding the etiology of 
the veteran's retinal detachment.  In response, the veteran 
stated that Dr. Fedora's opinion was in his medical records 
from the VAMC, which were readily available to the RO.  He 
further stated that neither Dr. Fedora nor anyone else could 
state the etiology for certain.  Although over 2 years have 
passed since the February 2002 VCAA letter, the veteran has 
not indicated that he has any additional relevant information 
or evidence to submit, or which needs to be obtained.  
Furthermore, he provided testimony concerning his claim at a 
hearing at the RO in January 2004.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.



Factual Background

The veteran's military personnel records indicate he enlisted 
in the Marine Corps in November 1975.  He was inducted on 
August 2, 1976, and started recruit training on August 6, 
1976.  He enrolled in a computer training class in November 
1976 and began a duty assignment as a computer operator in 
January 1977.  He remained in that duty assignment until he 
was discharged in June 1977.  

The report of the veteran's enlistment examination, in 
November 1975, indicates his right eye vision was 20/100 
corrected to 20/20, and his left eye vision was 20/200 
corrected to 20/20.  It was noted that he had undergone an 
eye operation to correct turning of his right eye when he was 
4 years old.  

On August 6, 1976, 4 days after induction, SMRs reveal 
vitreous floaters were found in the veteran's right eye, and 
he was referred to the optometry clinic.  On August 9, 1976, 
he had no complaints - his pupils were normal, his retina was 
normal, and the initial impression was myopia and amblyopia 
in the right eye.  The visual acuity in his right eye was 
20/400, both uncorrected and corrected.  The visual acuity in 
his left eye was 20/400 uncorrected, and corrected to 20/20.  
It was noted he was amblyopic in the right eye and should 
shoot left-handed.  A handwritten note indicated that one of 
his captains said to let him try service.

In February 1977, SMRs indicate the veteran complained of 
occasional blurring with pain in his right eye.  The cause 
was unknown.  The visual acuity in his right eye was noted as 
higher than 20/200.  A history of surgery to the right eye in 
1963 and 1965 was noted.  The examiner could find no 
objective cause for the problem, and the veteran was 
instructed to see an ophthalmologist if the pain persisted.  
Later that month, records indicate he had blurred vision in 
his right eye.  It was noted that his vision (20/400 in his 
right eye, and 20/20 in the left eye) was adequate for his 
work in computer technology.  The examiner stated that he 
performed well with his visual acuity and saw no reason for a 
medical board at that time.

Upon discharge, in June 1977, the veteran's visual acuity was 
20/400 in his right eye, both uncorrected and corrected.  The 
left eye was 20/400 uncorrected, and corrected to 20/20.  The 
ophthalmoscopic examination was normal.  In the report of 
medical history, he checked that he had vision in both eyes 
and did not have any eye trouble.

In November 1995, the veteran sought treatment at a VA 
hospital for drug and alcohol dependence.  It was noted he 
was legally blind in his right eye.  He was discharged to a 
VA domiciliary.  In January 1996, he was referred to Dr. 
Fedora in the optometry clinic.  Dr. Fedora's notes indicate 
the veteran had been legally blind in his right eye since 
birth.  He had had a history of floaters in his right eye for 
over 20 years.  The visual acuity in his right eye was 40/600 
uncorrected and 20/280 corrected.  His left eye was 20/30 
uncorrected, and 20/25 +1 corrected.  He had compound myopic 
astigmatism.  He had posterior vitreous detachment in his 
right eye.  There was also evidence of a long-standing 
resolved horseshoe tear in his right eye.  The physician 
ordered a new prescription, educated the veteran in the 
symptoms of retinal detachment, and planned to monitor the 
right eye.  During a follow-up appointment in May 1996, the 
veteran ordered new glasses.  Myopia was assessed, but no 
other observations were noted.  

In 1996, the veteran filed a claim for blindness in his right 
eye.  In a February 1996 statement, he said a physician told 
him during an eye examination that he had had prior surgery 
on his right eye - he believed the Marine Corps had performed 
experimental laser surgery.  He believed the Marine Corps had 
"screwed up" by enlisting him and had cheated on his eye 
examinations.

In his June 1996 substantive appeal (see VA Form 9), the 
veteran stated that he was accepted into the Marine Corps 
knowing that he was virtually blind in his right eye.  He 
said the military cheated on his eye exam at the time of 
enlistment and that it was not until boot camp that they 
found out about his blind eye.  He was then given the choice 
to stay or be discharged.  He chose to stay.



In October 1996, the veteran testified before a hearing 
officer at the RO.  He alleged that his right eye condition 
was aggravated during service because he was made to fire his 
weapon left-handed, and also because his eye was strained by 
looking at a computer screen (pg. 3).  He explained that when 
he fired his weapon left-handed, the shell would discharge 
and fly past his right eye (pg. 6).  He reported having 
eye surgery when he was a child to correct a crossed eye (pg. 
7).

In his November 1996 substantive appeal (see VA Form 9), the 
veteran stated that the visual acuity in his right eye was 
20/100 upon induction and 20/400 at the time of discharge.  
He said shells from the M-16 rifles he fired hit him in the 
right eyelid.

March 1997 ophthalmology records indicate the veteran 
complained of having tired eyes.  The visual acuity in his 
right eye was corrected to 20/400, and 20/20 in his left eye.  
The eye exam was otherwise normal.

In September 1997, VA hospital records indicate the veteran 
had a rhegmatogenous retinal detachment, which was repaired 
with cryotherapy and a scleral buckle.  Notes indicate a 
history of floaters in his right eye, amblyopia, and 
strabismus.  It also was noted he had strabismus surgery at 4 
years of age.  Notes further indicate that he reported 
multiple blunt trauma to his right eye in 1976, and that he 
reported the vision in his right eye changed from 20/50 to 
20/400.

In November 1997, the veteran had another surgery to repair 
the retinal detachment.  Two weeks later he reported 
improvement and had no complaints.  

During a May 1998 Board hearing, the veteran testified that 
the vision in his right eye upon induction actually was 
20/100, and that after 2 months at boot camp it decreased to 
20/400 because of having to shoot his rifle left-handed (pg. 
5-6).  He stated the shells hit the lid of his right eye (pg. 
6).  He said he did not recall receiving any trauma to his 
head that would cause his retina to detach either prior to 
the surgery or during boot camp, but maintained that 
something must have happened during service (pg. 12).  He 
testified that Dr. Fedora told him it was plausible that 
shells from his rifle could have effected his eye, and this 
could have caused his retina to detach 20 years later (pg. 
13).

In February 1999, the veteran was asked to obtain a statement 
from Dr. Fedora outlining and explaining her opinion as to 
the etiology of the veteran's retinal detachment - 
specifically that his retina had been on the verge of 
detachment for the past 20 years.  Later that month, the 
veteran responded that Dr. Fedora's opinion was in his 
medical records, which were readily available to the RO.  He 
further stated that "Dr. Fedora, or no one else can confirm 
that absolutely."

During the January 2004 hearing at the RO, the veteran 
testified that at the time of enlistment, his vision was 
20/100 corrected to 20/20 and that it became progressively 
worse during service until it was 20/400 and could not be 
corrected (pgs. 3 - 4).  

Governing Laws and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service.  Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) and (b) (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition.  See VAOPGCPREC 3-
2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation, it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the 
VAOGC 3-2003 opinion, the Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. 
§ 1153.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 
3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

Wagner v. Principi, No. 02-7347 (June 1, 2004).  

Under 38 C.F.R. § 3.303(c) (2003) congenital or developmental 
defects, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation and, therefore, generally cannot be service 
connected.  See, too, 38 C.F.R. § 4.9.

However, VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (July 18, 
1990) holds that service connection may be awarded for 
superimposed disability due to aggravation of congenital 
disease, but not congenital defect.  Where there is 
superimposed disease or injury, service connection for 
resultant disability may be warranted.  
38 C.F.R. § 3.303;VAOPGCPREC. 82-90, 55 Fed. Reg. 45,711 
(July 18, 1990).  See, too, Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-
1999 (Sept. 2, 1999).



In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Legal Analysis

As alluded to earlier, the veteran claims the visual acuity 
in his right eye was severely affected during service because 
(1) he was forced to fire his weapon 
left-handed and the discharged shells hit his right eyelid; 
and (2) he worked as a computer operator, which strained his 
eyes.  He also claims his retina detached in 1997, because of 
his military service.  

The SMRs are clear that at the time the veteran enlisted, in 
November 1975, the visual acuity in his right eye was 20/100 
uncorrected, and corrected to 20/20.  At the time of 
induction, in August 1976, the visual acuity in his right eye 
was 20/400, both uncorrected and corrected.  Since his myopia 
(nearsighted visual acuity) was clearly noted at the time of 
induction, the presumption of sound condition under 
38 U.S.C.A. § 1111 is not applicable.  Rather, the Board must 
consider whether this preexisting condition was aggravated by 
his military service.  See 38 U.S.C.A. 
§ 1153 (West 2002).  Unfortunately, the most persuasive 
medical and other evidence of record indicates it was not.



The veteran accuses the Marine Corps of "cheating" on his 
eye examination, presumably so it could enlist him into the 
military when he otherwise would not have qualified for 
service.  But even assuming this did happen, and the Marine 
Corps enlisted "a [legally] blind man" (as the veteran has 
testified), this only supports the conclusion that the visual 
acuity in his right eye was indeed far worse than reported 
when he was enlisted, and not that it worsened further during 
service.  

The veteran also has presented conflicting testimony that the 
visual acuity in his right eye was actually 20/100 
uncorrected, and corrected to 20/20, at the time of 
enlistment.  If this is the case, and the November 1975 
examination was accurate, his visual acuity worsened 
significantly between November 1975 when he enlisted and 
August 1976 when he was inducted and started recruit training 
on active duty.  But bear in mind his eyesight was tested 
only 7 days after he was officially inducted - so, most 
likely, any appreciable decrease in his visual acuity had 
occurred prior to beginning active duty.  See 38 C.F.R. §§ 
3.1(m), 3.6 (2003).  See also 38 C.F.R. § 3.303(c) indicating 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when 
in accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.

Poor visual acuity prior to service is also supported by the 
fact that the veteran had a long-standing history of eye 
disorders - he was amblyopic in his right eye since birth, 
and he had surgery to correct strabismus (a crossed eye) when 
he was a child.

It is clear that the visual acuity in the veteran's right eye 
did not change during service.  It was the same at the time 
of his discharge as it was 7 days after induction.  So 
despite his arguments to the contrary, the record does not 
reflect that his vision progressively worsened during 
service.  And since he has not shown that this preexisting 
condition increased in severity during service, the VA need 
not rebut the presumption of aggravation by showing that any 
increase was a natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306 (2003).  



Furthermore, as mentioned, to the extent the veteran's visual 
acuity is affected by his myopic astigmatism - this is a 
refractive error, which is not a disease or injury for the 
purposes of VA disability compensation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003).  Likewise, amblyopia is a congenital 
or development disorder, which also is not generally eligible 
for disability compensation.  Id.  And since the veteran has 
not shown these conditions worsened during service, there is 
no need to consider whether they were subject to a 
superimposed disease or injury during service.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (July 18, 1990).  

With regards to his rhegmatogenous retinal detachment, the 
veteran had two surgeries in 1997 to correct this.  It is 
unclear what, if any, residuals he has had from the 
surgeries.  It was, however, noted that the second surgery 
was successful and that he had no complaints after two weeks.  
To be awarded service connection, it must be shown that he 
has a current disability, in this case residuals from the 
surgeries, and in the absence of such, there can be no valid 
claim.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Moreover, there is no competent medical evidence indicating 
the retinal detachment, which occurred some 20 years after 
discharge, was in any way related to military service.  
Although the veteran has testified that his retina had been 
on the verge of detachment for 20 years, the ophthalmoscopic 
examination upon discharge was normal.  And he is not 
qualified to provide a competent medical opinion 
etiologically linking his retinal detachment to service in 
the military that ended many years ago.  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).



For these reasons, the claim for service connection for a 
right eye disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence 
is against the veteran's claim, this doctrine is not 
applicable in the instant appeal.  38 C.F.R. § 3.102 (2003); 
see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for a right eye disorder is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



